
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1328
		In the House of Representatives, U.
		  S.,
		
			May 11, 2010
		
		RESOLUTION
		Honoring the life and legacy of William
		  Earnest Ernie Harwell.
	
	
		Whereas William Earnest Ernie Harwell was
			 born in Washington, Georgia, in 1918, graduated from Emory University, and
			 began his career as a copy editor and sportswriter for the Atlanta Constitution
			 and as a regional correspondent for The Sporting News;
		Whereas Ernie Harwell served four years in the United
			 States Marine Corps during World War II, after which he announced games on the
			 radio for the Atlanta Crackers of the Southern Association;
		Whereas Ernie Harwell became the only announcer in
			 baseball history to be traded for a player when the Brooklyn Dodgers acquired
			 his services from the Atlanta Crackers in 1948;
		Whereas Ernie Harwell called baseball games for the
			 Brooklyn Dodgers through 1949, the New York Giants from 1950 to 1953, including
			 his call of Bobby Thomson’s shot heard ’round the world in the
			 1951 National League pennant playoff game on NBC television, and the Baltimore
			 Orioles from 1954 to 1959;
		Whereas in 1960, Ernie Harwell began calling games at the
			 corner of Michigan and Trumbull as the voice of Detroit Tigers
			 baseball, until his retirement from broadcasting in 2002;
		Whereas Ernie Harwell called the 1984 World Series for the
			 Tigers and WJR Radio, exclaiming Here comes Herndon, he’s got it! And
			 the Tigers are the champions of 1984!;
		Whereas Ernie Harwell broadcast two Major League All-Star
			 Games (1958 and 1961) and two World Series (1963 and 1968) for NBC Radio,
			 numerous American League Championship Series and American League Division
			 Series for CBS Radio and ESPN Radio, the CBS Radio Game of the Week from 1992
			 to 1997, professional and college football, and the Masters Tournament of
			 golf;
		Whereas Ernie Harwell was honored by the National Baseball
			 Hall of Fame as the fifth broadcaster to receive its Ford C. Frick Award in
			 1981, inducted into the Michigan Sports Hall of Fame and the National
			 Sportscasters and Sportswriters Association Hall of Fame in 1989, and inducted
			 into the National Radio Hall of Fame in 1998;
		Whereas in January 2009, the American Sportscasters
			 Association ranked Harwell 16th on its list of Top 50 Sportscasters of All
			 Time;
		Whereas, on May 5, 2010, Ernie Harwell was posthumously
			 awarded the Vin Scully Lifetime Achievement Award in Sports
			 Broadcasting;
		Whereas Ernie Harwell thrilled baseball fans with his
			 signature call of That ball is looooong gone!, and said,
			 Baseball is a lot like life. It’s a day-to-day existence, full of ups
			 and downs. You make the most of your opportunities in baseball as you do in
			 life.;
		Whereas Ernie Harwell’s low-key delivery and colorful,
			 conversational style are synonymous with baseball and known to fans across the
			 Nation;
		Whereas Ernie Harwell began the first spring training
			 broadcast of each season with a reading from Song of Solomon 2:11–12:
			 For lo, the winter is past, the rain is over and gone; the flowers
			 appear on the earth; the time of the singing of birds is come, and the voice of
			 the turtle is heard in our land.;
		Whereas for 55 years, Ernie Harwell endeared Americans in
			 his broadcast of over 8,400 baseball games;
		Whereas Ernie Harwell spent 43 of his 55 major league
			 seasons calling games for the Detroit Tigers;
		Whereas Ernie Harwell said, I know we’re all going
			 at some time, and I’m ready for whatever God’s got;
		Whereas, on May 4, 2010, Ernie Harwell, residing in Novi,
			 Michigan, passed away at the age of 92 after a long career enjoyed by millions;
			 and
		Whereas Ernie Harwell is survived by his beloved wife of
			 68 years, Lulu, their four children, seven grandchildren, and seven
			 great-grandchildren, and by baseball fans across the Nation: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors the life
			 and legacy of William Earnest Ernie Harwell for his significant
			 contributions to Major League Baseball;
			(2)expresses profound
			 sorrow at his passing on May 4, 2010; and
			(3)expresses sincere
			 condolences to his wife Lulu, and the rest of his family, friends, colleagues,
			 and admirers.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
